TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00452-CR


Shannon Eve Meredith, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 3041680, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Shannon Eve Meredith seeks to appeal from an order modifying the conditions of her
community supervision.  There is no right of appeal from such an order.  Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977).
The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   September 6, 2006
Do Not Publish